DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 08/24/2022.
Claims 1, 5, and 12 have been amended.
Claims 13 and 14 have been cancelled.
Claims 1-12 and 15-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 08/24/2022 with respect to the rejections under 35 USC § 103 to have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5 and 12 recite receive, from the application host, a download package including a predefined batch of feature files identified based on the metadata…wherein the download package includes a predefined compressed batch of files to which the first application belongs; the relationship between the recited predefined batch of feature files and the predefined compressed batch of files is unclear. That is, it is unclear if the limitation is describing two separate/distinct batches within the package or if the predefined batches are one and the same. In order to advance prosecution, the limitation has been interpreted as generally describing that the file contents of the download package are compressed.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arrouye et al. (US 2013/0311986 A1) in view of Bhardwaj et al. (Serving Mobile Apps – A Slice at a Time) in further view of Lyadvinsky et al. (US 10,691,438 B1) in further view of Rajpure et al. (US 2012/0167074 A1).



Claim 1:
Arrouye discloses the limitations as shown in the following rejections:
A system comprising: one or more processors; a memory in communication with the one or more processors, the memory storing computer-readable instructions stored thereupon (see FIG. 7, 20).
receive a request to [access files of] a first application on a (see ¶0009, 0073, 0123) disclosing at least “receiving a request from an executing application for an application resource file…the request can be received by the operating system or a special process or daemon designed to retrieve application resource files” (¶0009). See below for further discussion regarding request to launch an application in view of Bhardwaj and virtual machine in view of Lyadvinsky.
responsive to the request, retrieve metadata (placeholder indication bit) that is stored at the (are placeholders) at the (file fetching daemon/process) for retrieving download packages when requests are issued that seek access to files that are currently dehydrated (see ¶0009-0010, 0072-0074, 0123) disclosing at least “determines whether the application resource file stored on the client device is the actual application resource file or is instead an application resource file placeholder” (¶0123); “the client device can include a special resource file fetching process or daemon” (¶0073).
In response to receiving the metadata, transmit a download request to an application host (cloud storage engine/remote storage location) that is associated with the first application, the download request including aspects of the metadata to identify the first application; receive, from the application host, [an application resource file, see in view of Bhardwaj] identified based on the metadata (see ¶0010, 0013, 0073, 0075-0078, 0124).
[the application resource file]  operable to execute the first application when stored at the virtual machine without executing an installation process; and based on the download package, service the request by [loading and executing files of] the application without executing the installation process (see ¶0008-0009, 0070-0073, 0121-0123) disclosing the placeholder files are created during a prior application installation which ensures the installation process does not need to be repeated when the placeholder files are replaced with the actual application files during execution.
Arrouye only discloses receiving the requested resource file from the cloud storage engine and accordingly does not disclose receiving a download package including a predefined batch of feature files. Arrouye also does not explicitly disclose the file access request is to “launch” the application.
Bhardwaj, however, discloses (pg. 1, Abstract; pg. 2 col. 1) analogous methods of on-demand application downloading delivers at the granularity of slices where “App slices correspond to a single functionality (task) that is carried out using an app” (feature) including:
receive a request to launch a first app…responsive to the request, retrieve metadata (slice manifest)…indicating that files associated with the first application are not stored…transmit a download request to an application host (app slice server) (pg. 4, col. 1, last para and Fig. 2; pg. 5, § 5.1, para. 3; pg. 7, § 5.3, para. 2-3; pg. 6, § 5.2).
receive, from the application host, a download package (package/bundle) including a predefined batch of feature files (app slice components) identified based on the metadata, the feature files operable to execute the first application…without executing an installation process (pg. 5, § 5.1; pg. 8, § 6; pg. 7, col. 1, para. 2: “most app components are files”).
“app slices are created apriori from unmodified app packages (.apk files) and presented to end users as icons of apps available on their home screen. If a user chooses to launch them, they are delivered and run as if they were installed native apps (pg. 4, col. 1)...When a user decides to launch an app slice, the same interface as used for the native app is shown to the end user by fetching the app components listed in the app slice manifest from the AppSlicer server. The app slice is then launched as if it were an installed app on the end user device” (pg. 6, § 5.2).

“AppSlicer server creates an execution dependency set for each activity in an app as a subset of all app components available in the app package, using static and dynamic analysis of app packages…Once these lists are created, AppSlicer uses standard Android SDK tools to create multiple packages – or app slices – from the apps…The actual app components (classes, static resources, etc.) required to run an app’s activity are only fetched at the launch time” (pg. 5, § 5.1)…We rebundle and recompile the identified app components and create app slices. Additionally, we extract app slice manifests from app packages and calculate the root of the merkle tree for runtime integrity checking” (pg. 8, § 6).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Arrouye to leverage packaged “app slice” components as taught by Bhardwaj to accelerate app launch and reduce network overheads (Bhardwaj pg. 13, § 7.7; pg. 11, col. 2, para. 3).
Arrouye/Bhardwaj do not specifically disclose that the application operates on a VM. However, it is well understood that any software process which can be performed on a PM can be performed on an equivalent system VM without modification, and more particularly, it was known to employ sparse file storage to facilitate on-demand file retrieval on a VM as evidenced by Lyadvinsky (FIG. 2, 3A and col. 9, li. 5-50). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to deploy Arrouye/Bhardwaj’s on-demand app/file delivery on a VM as taught by Lyadvinsky to receive any of the well-known benefits of system virtualization such as increased resource utilization efficiency and more secure environment isolation; and because it represents the application of a known technique to a known environment, ready for improvement with predictable results.
The combination of Arrouye/Bhardwaj/Lyadvinsdoesky not specifically disclose that the received files are compressed. However, as shown by Rajpure (¶0011, 0015, 0020-0021, 0027, 0035), it was known in the art to compress package file contents for network transmission specifically in the context of reconstituting sparse file placeholders. Exemplary quotations:
“a package containing data is stored remotely, and is retrieved from the remote source for local use. For example, several files may be bundled together in a ZIP or WIM file. These bundles aggregate the files into a single file and may compress them to a smaller size (¶0011)…At 318, the retrieved raw data is reconstituted to produce the requested data. For example, the reconstitution of raw data may involve decompressing the compressed data from a ZIP file or WIM file.” (¶0035)

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Arrouye/Bhardwaj/Lyadvinsdoesky to compress the transmitted files as taught by Rajpure  “to reduce the amount of network traffic and/or wait times associated with package transmission” (Rajpure  ¶0016).

Claim 2:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Arrouye further discloses (¶0071, 0075, 0121-0122) receive a second request for access (installation) to a second application on the virtual machine; responsive to receiving the second request, retrieve metadata that is stored at the virtual machine indicative of whether the second application is stored (commonly used, user specified as) at the virtual machine; and responsive to the metadata indicating that the second application is stored at the virtual machine, cause installation of the second application at the virtual machine, wherein files associated with the second application are stored at the virtual machine (non-placeholder). See also Bhardwaj pg. 12, sect. 7.4 para. 3 and pg. 10, Table 4 which teaches limitation under interpretation metadata = download status.


Claim 3:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Arrouye discloses wherein the first application is an operating system component in at least ¶0009, 0068, 0075.

Claim 4:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Arrouye discloses wherein when the first application is not written at the virtual machine, files associated with the first application are stored remotely in at least ¶0007-00010. See also Lyadvinsky FIG. 2.

Claims 12 and 5-7:
Arrouye discloses the limitations as shown in the following rejections:
installing a first application at a (client device), wherein files associated with the first application are stored on a local (placeholder application) at the (cloud storage engine/remote storage location); storing, at the (placeholder indication bit) indicative that the second application is not written to local (¶0007-0010, 0071-0075, 0121; FIG. 14) “an operating system 702 installed on a client device 704 with resource files and resource file placeholders…commonly used applications, such as a web browser and a media player, can be installed, but less commonly used applications, such as a calendar application, an email client, an address book application, etc., can be installed as resource file placeholders” (¶0075). See below for further discussion regarding virtual machine in view of Lyadvinsky.
responsive to a request to [access files of] launch the second application, determining that the metadata indicates that the second application is not written to the local (file fetching daemon/process) for retrieving download packages when requests are issued that seek access to files that are currently dehydrated (see ¶0009-0010, 0072-0074, 0123) disclosing at least “determines whether the application resource file stored on the client device is the actual application resource file or is instead an application resource file placeholder” (¶0123); “the client device can include a special resource file fetching process or daemon” (¶0073). See below for further discussion regarding request to launch an application in view of Bhardwaj.
In response to receiving the metadata, cause a download request to be transmitted to the remote host (cloud storage engine) that is associated with the first application; receive from the remote host based on the download request, [an application resource file, see in view of Bhardwaj] identified based on the metadata (see ¶0010, 0013, 0073, 0075-0078, 0124).
[the application resource file]  operable to execute the second application without executing an installation process; based on the download package, writing the application files to the local [loading and executing files of] the second application without executing the installation process  (see ¶0008-0009, 0070-0073, 0121-0123) disclosing the placeholder files are created during a prior application installation which ensures the installation process does not need to be repeated when the placeholder files are replaced with the actual application files during execution.
[Claim 12, 6, 7] in response to a predetermined condition (e.g. “need for additional space”), identifying the first application as a placeholder; removing the feature files from storage associated with the virtual machine; and update the metadata to indicate that files associated with the first application are not stored at the virtual machine (¶0080, 0071-0072).
[Claim 12] Regarding the limitation reciting wherein the remote host is configured to track versions of first application and provide the latest version of the first application, claim 12 is directed to a “system configured to launch applications, the system comprising a processor and memory”; the recited “remote host” is not a positively recited element of the claimed system. As such, functions performed by the “remote host” do not affect the structure of the system to which the claims are directed and do not further limit the scope of the claim1.
Arrouye only discloses receiving the requested resource file from the cloud storage engine and accordingly does not disclose receiving a download package including a predefined batch of feature files. Arrouye also does not explicitly disclose the file access request is to “launch” the application.
Bhardwaj, however, discloses (pg. 1, Abstract; pg. 2 col. 1) analogous methods of on-demand application downloading delivers at the granularity of slices where “App slices correspond to a single functionality (task) that is carried out using an app” (feature) including:
responsive to a request to launch the second application, determine that the metadata (slice manifest)… indicates that the second application is not stored…transmit a download request to the host (app slice server) (see at least pg. 4, col. 1, last para and Fig. 2; pg. 5, § 5.1, para. 3; pg. 7, § 5.3, para. 2-3; pg. 6, § 5.2).
receive, from the remote host based on the download request, a download package (package/bundle) for the second application, wherein the download package includes a predefined batch of feature files (app slice components) identified based on the metadata, the feature files operable to execute the second application without executing an installation process (pg. 5, § 5.1; pg. 8, § 6; pg. 7, col. 1, para. 2: “most app components are files”).
“app slices are created apriori from unmodified app packages (.apk files) and presented to end users as icons of apps available on their home screen. If a user chooses to launch them, they are delivered and run as if they were installed native apps (pg. 4, col. 1)...When a user decides to launch an app slice, the same interface as used for the native app is shown to the end user by fetching the app components listed in the app slice manifest from the AppSlicer server. The app slice is then launched as if it were an installed app on the end user device” (pg. 6, § 5.2).

“AppSlicer server creates an execution dependency set for each activity in an app as a subset of all app components available in the app package, using static and dynamic analysis of app packages…Once these lists are created, AppSlicer uses standard Android SDK tools to create multiple packages – or app slices – from the apps…The actual app components (classes, static resources, etc.) required to run an app’s activity are only fetched at the launch time” (pg. 5, § 5.1)…We rebundle and recompile the identified app components and create app slices. Additionally, we extract app slice manifests from app packages and calculate the root of the merkle tree for runtime integrity checking” (pg. 8, § 6).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Arrouye to leverage packaged “app slice” components as taught by Bhardwaj to accelerate app launch and reduce network overheads (Bhardwaj pg. 13, § 7.7; pg. 11, col. 2, para. 3).
Arrouye/Bhardwaj do not specifically disclose that the application operates on a VM. However, it is well understood that any software process which can be performed on a PM can be performed on an equivalent system VM without modification, and more particularly, it was known to employ sparse file storage to facilitate on-demand file retrieval on a VM as evidenced by Lyadvinsky (FIG. 2, 3A and col. 9, li. 5-50). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to deploy Arrouye/Bhardwaj’s on-demand app/file delivery on a VM as taught by Lyadvinsky to receive any of the well-known benefits of system virtualization such as increased resource utilization efficiency and more secure environment isolation; and because it represents the application of a known technique to a known environment, ready for improvement with predictable results.

The combination of Arrouye/Bhardwaj/Lyadvinsdoesky not specifically disclose that the received files are compressed. However, as shown by Rajpure (¶0011, 0015, 0020-0021, 0027, 0035), it was known in the art to compress package file contents for network transmission specifically in the context of reconstituting sparse file placeholders. Exemplary quotations:
“a package containing data is stored remotely, and is retrieved from the remote source for local use. For example, several files may be bundled together in a ZIP or WIM file. These bundles aggregate the files into a single file and may compress them to a smaller size (¶0011)…At 318, the retrieved raw data is reconstituted to produce the requested data. For example, the reconstitution of raw data may involve decompressing the compressed data from a ZIP file or WIM file.” (¶0035)

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Arrouye/Bhardwaj/Lyadvinsdoesky to compress the transmitted files as taught by Rajpure  “to reduce the amount of network traffic and/or wait times associated with package transmission” (Rajpure  ¶0016).

Claims 8 and 15-16:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore Arrouye discloses wherein the predetermined condition is an amount of storage that is available to the virtual machine (“need for additional space”)…wherein the predetermined condition is a time since the second application has been accessed or executed (“usage history”) in at least ¶0080, 0071. See also Lyadvinsky Abstract and col. 5, li. 35 through col. 6, li. 11. 




Claims 9 and 17:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Bhardwaj discloses intercepting application launches to determine if a requested application is stored at the virtual machine in at least pg. 4, col. 1, last para and Fig. 2; pg. 5, § 5.1, para. 3; pg. 7, § 5.3, para. 2-3; pg. 6, § 5.2.

Claims 10 and 18:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Lyadvinsky discloses wherein the metadata is generated during an initial configuration of the virtual machine and updated as applications are subsequently dehydrated or hydrated, in at least col. 4 li. 1-24; col. 5, li. 5-34. See also Arrouye ¶0073-0075 metadata/ placeholder tracking part of OS installation.  

Claims 11 and 19:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Bhardwaj discloses wherein the second application is indicated as being locally available via a user interface indicative of a filing system in at least pg. 4, col. 1, last para; pg. 6, § 5.2. See also Arrouye ¶0073, 0067 disclosing that it is transparent to the application and user whether an actual resource file or a placeholder is installed.

Claim 20:
The combination of Arrouye/Bhardwaj/Lyadvinsky/Rajpure discloses the limitations as shown in the rejections above. Furthermore, Arrouye discloses wherein the metadata comprises one or more of file names, sizes, time stamps, permissions, and version in at least ¶0010.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20140330874 A1 is directed to sparse file management including keeping files up to date.
US 20200293677 A1 and US 20020042833 A1 are directed transmission of compressed file packages.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/30/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2111.04: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”